Citation Nr: 0517334	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to a compensable rating for degenerative 
joint disease of both hips. 

4.  Entitlement to service connection for greater 
trochanteric bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, increased the 
veteran's rating for degenerative joint disease of the 
cervical spine, the lumbar spine, and both hips from zero 
percent to 10 percent effective August 2000; and denied 
service connection for greater trochanteric bursitis of the 
left hip.    

The Board notes that in February 2005, the RO issued a rating 
decision in which it granted separate ratings of 10 percent 
and 20 percent for the veteran's cervical spine and lumbar 
spine respectively.  The disability to the veteran's hips was 
determined to be noncompensable.  The veteran seeks higher 
ratings.  

The issue of a compensable rating for degenerative joint 
disease of both hips is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's degenerative joint disease of the cervical 
spine is manifested by no more than slight limitation of 
motion; it is not manifested by moderate limitation of 
motion, forward flexion greater than 15 degrees but not 
greater than 30 degrees, or a combined range of motion of the 
cervical spine not greater than 170 degrees.

3.  The veteran's joint disease of the lumbosacral spine is 
not manifested by more than moderate limitation of motion or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; nor is it productive of more than a 
moderate lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

4.  The veteran's greater trochanteric bursitis is at least 
as like as not related to his service-connected degenerative 
joint disease of the cervical and lumbar spines.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, and 5235-5243 (effective 
September 26, 2003).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295, and 5235-5243 
(effective September 26, 2003).     

3.  Service connection for greater trochanteric bursitis of 
the left knee is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the December 2000 and February 2005 
RO rating decisions; the December 2001 Statement of the Case; 
the November 2003 Board Remand, the February 2005 
Supplemental Statement of the Case; and letters sent to the 
appellant by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for increased ratings for degenerative joint disease of the 
cervical and lumbar spines, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the appellant's 
claim.  Further, letters from the RO to the veteran dated 
March 2001, January 2004, and February 2004 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for increased ratings for 
degenerative joint disease of the cervical and lumbar spines, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the appellant before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
December 2000, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for increased ratings for degenerative joint 
disease of the cervical and lumbar spines, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  See  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2001, January 2004, and February 2004 
letters and asked him to identify all medical providers who 
treated him for degenerative joint disease of the cervical 
and lumbar spines.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
October 2000 and March 2004.  These examinations provide 
sufficient findings upon which to determine the severity of 
the veteran's disabilities.  There is no duty to provide 
another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard, supra.

Factual Background

The veteran served on active duty from August 1989 to July 
1994.  In a February 1995 RO rating decision, he became 
service connected for degenerative joint disease of the 
lumbosacral spine, and assigned a noncompensable rating.  He 
filed an increased rating claim in July 2000.

The veteran underwent a VA examination in October 2000.  He 
had subjective complaints of degenerative arthritis of the 
neck, lumbar spine, hips, knees, and ankles.  Upon 
examination, the clinician noted that the veteran ambulated 
without external supports or assistance and that there was no 
evidence of an antalgic gait.  He was tender at the 
cervicothoracic junction and to the paravertebral 
musculature, but there was no paravertebral muscle spasm to 
palpation.  Active range of motion of the neck was flexion to 
70 degrees, extension to 60 degrees, lateral bending zero to 
30 degrees bilaterally and rotation zero to 80 degrees 
bilaterally.  Compression and distraction tests were 
negative.  Upper extremity active range of motion was intact 
throughout.  X-rays of the cervical spine showed only minimal 
degenerative changes and straightening consistent with 
chronic spasm.    

The thoracic and lumbar spines were preserved.  The veteran 
was tender to palpation at the midline lumbosacral junction 
and to the paravertebral musculature but there was no 
paravertebral muscle spasm to palpation.  He was nontender to 
palpation at the sacroiliac joints or sciatic notches 
bilaterally.  Active range of motion of the back was flexion 
to 100 degrees without difficulty, extension was zero to 20 
degrees, lateral bending was zero to 20 degrees bilaterally 
and rotation was zero to 30 degrees bilaterally.  Heel-toe 
walking was intact.  Straight leg raising in both supine and 
seated positions was negative; and Goldthwaite test was 
negative.  Patrick test elicited left hip pulling discomfort.  
Lower extremity active range of motion was essentially intact 
throughout.  X-rays of the lumbosacral spine showed no 
significant abnormality with the exception of straightening 
of the normal lumbar lordosis.  

The clinician diagnosed the veteran with early degenerative 
disk disease of the cervical spine without evidence of upper 
extremity radiculopathy; recurrent cervical strain; and 
chronic lumbosacral strain without evidence of lower 
extremity radiculopathy.  

In December 2000, the RO issued a rating decision in which it 
increased the veteran's rating for degenerative joint disease 
of the cervical spine, lumbar spine, and both hips from zero 
percent to 10 percent effective August 2000.  It denied 
service connection for greater trochanteric bursitis of the 
left hip.  

In November 2003, these claims came before the Board and it 
remanded them for further development, to include a new VA 
examination, an opinion regarding a causal relationship 
between the veteran's greater trochanteric bursitis and his 
degenerative joint disease, and further adjudication of the 
veteran's spinal disabilities using both the old and the new 
regulations.  

The veteran underwent another VA examination in March 2004 
VA.  He complained of intermittent soreness in his hips (but 
no specific injuries), and back and neck pain (back worse 
than neck).  He had not lost any work as a result of the 
injuries.  He reported being able to sit for an hour and 
stand for 30 minutes.  He reported that walking was not a 
problem and that he is able to lift 80 pounds.  He reported 
pain every night, but it is not related to activity.  The 
veteran's activities do not cause further loss of motion, 
pain, fatigue, weakness, or lack of endurance with repetitive 
use.  

Upon examination, the veteran's cervical spine showed flexion 
to 65 degrees; extension to 40 degrees; right and left 
lateral flexion to 60 degrees.  Examination of the back 
showed flexion to 65 degrees; right and left lateral flexion 
to 20 degrees; and extension to 20 degrees.  He was able to 
walk on his heels and toes without difficulty.  He had a 
minimal amount of tenderness over the greater trochanteric 
area.  He had full range of motion of the hips.  Deep tendon 
reflexes of the upper extremities were 1+ and the lower 
extremities and patellofemoral were 2+.  There was no 
numbness or weakness of the legs.  X-rays of the cervical 
spine showed mild degenerative changes of the midcervical 
areas.  X-rays of the lumbosacral spine were normal except 
for possible minimal narrowing of the L5-S1 disc space.  X-
rays of the hips were normal.  

The clinician diagnosed the veteran with a mild to moderate 
lumbosacral strain; a mild cervical strain; minimal 
trochanteric bursitis which is as likely as not unrelated to 
the veteran's cervical and lumbar spine disabilities.  He 
found that the trochanteric bursitis is not interfering with 
the veteran's work schedule.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have been 
amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  

The Board notes that changes have also been made to the 
regulations regarding intervertebral disc syndrome.  However, 
as the veteran is not service connected for intervertebral 
disc syndrome, these regulations (old and new) are 
inapplicable.  
 
Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5290, regarding the limitation of motion of the cervical 
spine, allowed a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.  

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the spine were changed.  For 
diagnostic codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Cervical spine
The veteran is currently rated at 10 percent for degenerative 
joint disease of the cervical spine.  The Board notes that in 
order to obtain a higher rating, the veteran would have to 
show that he suffers from moderate limitation of motion 
(pursuant to the old regulation 38 C.F.R. §4.71a, Diagnostic 
Code 5290), or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees (pursuant to the current General Rating Formula for 
Diseases and Injuries of the spine (38 C.F.R. §4.71a, 
Diagnostic Codes 5235 to 5243)).   

The Board notes that at the veteran's March 2004 VA 
examination, the veteran's cervical spine showed flexion to 
65 degrees; extension to 40 degrees; right and left lateral 
flexion to 60 degrees.  X-rays of the cervical spine showed 
no more than mild degenerative changes of the midcervical 
areas.  

The results of this examination show no more than slight 
limitation of motion (as opposed to moderate); forward 
flexion being substantially greater than the 30 degrees; and 
combined range of motion of he cervical spine to equal 225 
degrees (greater than the 170 degrees required by the new 
regulation).  

Finally, in regards to DeLuca criteria, the March 2004 VA 
clinician opined that the veteran's degenerative joint 
disease of the cervical spine does not cause the veteran to 
suffer further loss of range of motion, pain, fatigue, 
weakness, or lack of endurance with repetitive use.  There is 
no medical evidence to show that there is any additional loss 
of motion of the cervical spine due to pain or flare-ups of 
pain, supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
degenerative joint disease of the cervical spine must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbar spine
The veteran is currently rated 20 percent for degenerative 
joint disease of the lumbar spine.  The Board notes that in 
order to obtain a higher rating, the veteran would have to 
show that he suffers from severe limitation of motion 
(pursuant to the old regulation 38 C.F.R. §4.71a, Diagnostic 
Code 5292); a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (pursuant to 
the old regulation 38 C.F.R. §4.71a, Diagnostic Code 5295); 
or that forward flexion of the thoracolumbar spine is 30 
degrees or less or, favorable ankylosis of the entire 
thoracolumbar spine (pursuant to the current General Rating 
Formula for Diseases and Injuries of the spine (38 C.F.R. 
§4.71a, Diagnostic Codes 5235 to 5243)).   

The Board notes that at the veteran's March 2004 VA 
examination, his lumbar spine showed flexion to 65 degrees; 
right and left lateral flexion to 20 degrees; and extension 
to 20 degrees.  X-rays of the lumbosacral spine were normal 
except for possible minimal narrowing of the L5-S1 disc 
space.  The clinician diagnosed the veteran with a mild to 
moderate lumbosacral strain.  

The results of this examination show no more than moderate 
limitation of motion, with forward flexion being 
substantially greater than the 30 degrees required by the new 
regulation.  Furthermore, the clinician described the 
veteran's lumbosacral strain as moderate (as opposed to 
severe), and there was no evidence of positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.    

Finally, in regards to DeLuca criteria, the VA clinician 
opined that the veteran's degenerative joint disease of the 
lumbosacral spine does not cause the veteran to suffer 
further loss of range of motion, pain, fatigue, weakness, or 
lack of endurance with repetitive use.  There is no medical 
evidence to show that there is any additional loss of motion 
of the lumbosacral spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his cervical or lumbar spine disabilities 
have interfered with his employment.  In addition, the 
evidence of record does not reflect frequent periods of 
hospitalization due to degenerative joint disease, or 
indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Trochanteric bursitis of the left hip
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that his greater trochanteric bursitis 
of the left hip is causally related to his service-connected 
degenerative joint disease of the cervical and lumbar spines.  
The clinician who conducted the veteran's March 2004 VA 
examination was asked to render an opinion regarding this 
contention.  The Board notes that the clinician stated "like 
it as not, the trochanteric bursitis is unrelated to either 
the lumbosacral spine which is minimal and the cervical 
spine, which is again minimal." (Emphasis added).  The Board 
recognizes that if it is "as likely as not" unrelated to 
service, then by definition, it is also "as likely as not" 
related to service, thus supporting the veteran's contention 
of a causal relationship.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's greater 
trochanteric bursitis of the left hip is causally related to 
his service-connected degenerative joint disease of the 
cervical and lumbar spines.  With application of the benefit 
of the doubt rule, service connection for greater 
trochanteric bursitis of the left hip is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

An increased rating in excess of 10 percent for degenerative 
joint disease of the cervical spine is denied. 

An increased rating in excess of 20 percent for degenerative 
joint disease of the lumbar spine is denied. 

Service connection for greater trochanteric bursitis of the 
left hip is granted. 


REMAND

The granting of service connection for the veteran's greater 
trochanteric bursitis of the left hip requires the RO to 
assign a disability rating (or lack thereof) to the service 
connected disability.  The Board finds that the assignment of 
a rating for trochanteric bursitis of the left hip is 
intertwined with the increased rating claim for degenerative 
joint disease of the hips that is currently on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed. Thus, the RO 
must address this matter.
  
The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to an increased rating for 
degenerative joint disease of the hips, 
of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for an increased rating for degenerative 
joint disease of the hips, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
February 2005.

4.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the February 2005 Supplemental Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


